PER CURIAM.
The petition for belated appeal of the judgment and sentence imposed on May 9, 2001, in Leon County Circuit Court case numbers 00-1717 and 97-4353, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BOOTH, BENTON and VAN NORTWICK, JJ., concur.